DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusti et al. (U.S. Patent Number 8,131,470; hereinafter referred to as Yusti), and further in view of Duncan et al. (U.S. Patent Application Publication Number 2013/0182098; hereinafter referred to a Duncan). Yusti discloses automated monitoring and management of well tests of hydrocarbon wells in a production field. Routing of the output of a well to a flow meter, separated from the output from other wells in the field, is detected by a computer system such as a server. Measurement data including the flow as measured by the flow meter, and also other measurements such as temperatures and pressures contemporaneous with the flow meter measurements, are acquired by the computer system; a stable period is identified, over which the flow test measurement data are considered valid. Upon completion of a specified duration or upon a change in the flow environment, the computer system notifies the user of the completion of the flow test. The flow test results can be used to modify predictive well models, with the modification dependent on validation by the user. The system can also plan and schedule future flow tests (Please see the abstract). Duncan discloses that a digital camera surveying system and method allows digital images of other surveying tools, such as an inclinometer and gyro compass, to be captured during surveying. The digital camera provides a protective housing securing a lens assembly and flash lap positioned to capture images of other surveying tools. Further, the protective housing may also provide an interface window that allows an operator to command operation of the digital camera and to connect external devices to the digital camera. (Please see the abstract). 






With respect to claim 1, Yusti discloses a system comprising: a well testing apparatus (see Fig. 4, servers 8a; column 18 lines 35-39 discloses that the servers perform well testing) including: a separator configured to receive a multiphase fluid (see Fig. 15, flow meter 82; Column. 34, Line 26-33, a phase separator is placed upstream from flow meter 82 and receives multiphase fluids [interpreted the separator is near this component]); a well control assembly coupled upstream of the separator so as to route the multiphase fluid from a well to the separator (see Fig. 4, valves, 84, 86; Column. 34 Line 26-43, separator is upstream from flow meter and opening of valves causes output from well to flow through flow meter [interpreted to flow upstream, since the valve is also upstream from the flow meter]); a fluid management assembly coupled downstream of the separator so as to receive separated fluids from the separator (see Fig. 2, and Column. 26 Line 46-59, where the downstream choke pressure transducer (DPCT) receives phase composition of fluid flowing through choke valve; see also Col. 33 Line 4-10, production from wells are routed through test separators); and data acquisition devices positioned to collect data about operation of the well testing apparatus (see Fig. 1, data acquisition systems 61, 62; Column 9 Line 17-38, data acquisition systems manage measurements from sensors and transducers); and a mobile device to be carried by an operator of the well testing apparatus (see Fig. 4, mobile phone; Column 38 Line 30-61, user with mobile phone may use it for operational management), wherein the mobile device is configured to display information about the operation of the well testing apparatus based on the collected data ( see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results) and enables mobile monitoring of the operation of the well testing apparatus by the operator as the operator moves about the well testing apparatus (see Column 38 Line 30-61, mobile phone allows engineer or other user to not be involved in flow testing or processing data, while receiving alerts, which an engineer could easily receive on their phone or other mobile device).   Yusti fails, however, to disclose using any video of at least one portion of the well testing apparatus.  Duncan is in the field of downhole surveying (see the title) a camera (see Fig. 1, camera 30) positioned to collect image data about at least one portion of the well testing apparatus (see paragraph [0016], Digital camera 30 is utilized to capture images of inclinometer 40 and gyroscopic unit 50 throughout a survey process.) Duncan further discloses the use of external devices such as cell phones, PDA, laptop, or tablet computers to view and/or process data obtained pertaining to the system.  It would have been obvious to one of ordinary skill in the art at the time of the invention a portion of the testing system with a camera as remote monitoring of systems is well known to one of ordinary skill in the art. 
With respect to claim 2, Yusti discloses the system of claim 1, comprising a data receiver (see Fig. 4, servers 8a), wherein at least one of the data acquisition devices is configured to wirelessly transmit data collected by the at least one of the data acquisition devices to the data receiver (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly).
With respect to claim 3, Yusti discloses the system of claim 2, wherein the data receiver is separate from the mobile device (see Fig. 4, servers 8a; Column 18 Line 35-39, servers perform well testing; see also Column 38 Line 30-61, user with mobile phone may use it for operational management).
With respect to claim 10, Yusti discloses the system of claim 1, wherein the mobile device is configured to display information about the operation of the well testing apparatus in real time based on the collected data (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results; also see Column 6 Line 67 to Column 7 Line 3, data is provided in real-time) and enables real-time mobile monitoring of the operation of the well testing apparatus by the operator as the operator moves about the well testing apparatus (see Column 38 Line 30-61, mobile phone allows engineer or other user to not be involved in flow testing or processing data, while receiving alerts on a mobile device). Duncan also discloses the use of cell phones and PDA or a tablet computer.
With respect to claim 11, Yusti discloses the system of claim 1, wherein the mobile device is configured to allow the operator to manually record data collected by the operator into the mobile device (see Column 38 Line 30-61, alerts can be user configured on the mobile device). 
With respect to claim 12, Yusti discloses a method (see Column 18 Line 35-39, servers perform well testing) comprising: communicating data from sensors of a well testing apparatus during a well test at a wellsite (see Column 7 Line 43-45, one or more downhole pressure transducers or sensors is deployed within completion string 4; see also see Column 21 Line 66 to Column 22 Line 10, sensor measurement data is collected); receiving the communicated data at a data acquisition system (see Column 9 Line 17-38, data acquisition systems manage measurements from sensors and transducers); processing the received data (see Column 9 Line 32-38, data acquisition systems perform processing on data); and presenting a visual representation of a well test parameter on a display of a mobile device present at the wellsite based on the processed data (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using a visual signal). Yusti fails, however, to disclose using any video of at least one portion of the well testing apparatus.  Duncan is in the field of downhole surveying (see the title) a camera (see Fig. 1, camera 30) positioned to collect image data about at least one portion of the well testing apparatus (see paragraph [0016], Digital camera 30 is utilized to capture images of inclinometer 40 and gyroscopic unit 50 throughout a survey process.) Duncan further discloses the use of external devices such as cell phones, PDA, laptop, or tablet computers to view and/or process data obtained pertaining to the system.  It would have been obvious to one of ordinary skill in the art at the time of the invention a portion of the testing system with a camera as remote monitoring of systems is well known to one of ordinary skill in the art.
With respect to claim 13, Yusti discloses the method of claim 12, wherein presenting the visual representation of the well test parameter (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using a visual signal) includes displaying real-time values of well test measurements acquired via the sensors or trends in such well test measurements acquired via the sensors (see Column 9 Line 17-38, data acquisition systems manage measurements from sensors and transducers; also see Column 6 Line 67 to Column 7 Line 3, data is provided in real-time). 
With respect to claim 14, Yusti discloses the method of claim 12, comprising presenting visual representations of well test parameters during the well test on displays of multiple mobile devices carried by multiple operators (see Column 38 Line 30-61, engineer or some other user of mobile phone may be alerted from server of flow test results using a visual signal) positioned about the well testing apparatus so as to enable real-time monitoring of the well test by the multiple operators (see Column 38 Line 30-61, mobile phone allows engineer or other user to not be involved in flow testing or processing data, while receiving alerts; also see Column 6 Line 67 to Column 7 Line 3, data is provided in real-time). 
With respect to claim 15, Yusti discloses the method of claim 14, comprising controlling operation of the well testing apparatus based on user input received from one of the multiple operators via one of the multiple mobile devices (see Column 38 Line 30-61, user may or may not validate flow test monitor module results, which affect further operations). 
With respect to claim 16, Yusti discloses the method of claim 12, wherein processing the received data includes processing the received data with the data acquisition system (see Column 9 Line 32-38, data acquisition systems perform processing on data), the method also including wirelessly transmitting information to the mobile device based on the processed data (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly) so as to enable presentation of the visual representation of the well test parameter on the display of the mobile device (see Column 38 Line 30-61, which says a user of a mobile phone may be alerted from server of flow test results using a visual signal).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusti in view of Duncan as applied to claim 1 above, and further in view of Baggs (U.S. Patent Number 7, 148,812).  Baggs discloses a system for use in controlling a hydrocarbon production well has a: computer at a control location remote from a well tree of the well. A processor at the well tree applies control signals to and receives signals from devices of the well tree. The processor also receives further signals associated with the operation of the well. A bi-directional communication link extends between the remote computer and the well tree processor. The well tree further has a communications router coupled with the processor and receiver, for multiplexing the signals from devices at the well head and the further signals on to the bi-directional link (Please see the abstract).
With respect to claim 4, Yusti discloses the system of claim 1, comprising a network device (see Fig. 5, flow test monitor module 85; also see Column 18 Line 35-36, server includes flow test monitor module) that is separate from the data acquisition devices (see Fig. 4, servers 8a; also see Column 18 Line 35-39, servers perform well testing; also Fig. 1, data acquisition systems 61,62; Column 9 Line 17-38, data acquisition systems manage measurements from sensors and transducers), wherein the network device enables transmission of the data about operation of the well testing apparatus collected by the data acquisition devices from the network device to the mobile device (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly; also see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results), while Duncan discloses monitoring the portion of the well test apparatus with a camera. Yusti nor Duncan, however, disclose a network device being a router. Baggs discloses a system for controlling a hydrocarbon well (see Column 1 Line 13-14) and teaches a network device being a router (see Fig. 2, communications router 12; also see Column 3 Line 3-20, router handles data transfer between sensors and processors).  It would have been obvious to one of ordinary skill in the art at the time of the invention wherein a network device being a router as taught by Baggs in the system of Yusti. The motivation would have been to enable the connection of data sources such as sensors to facilities (see Baggs, Column 1 Line 25-30). 
With respect to claim 5, Yusti discloses the system of claim 4, comprising a cabin having a computer system (see Fig. 4, servers 8a; Column 18 Line 35-39, servers perform well testing; also see Column 9 Line 25-26, servers are shore-bound away from data acquisition devices) configured to receive data collected by the data acquisition devices (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly) and to transmit the collected data to the mobile device (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results), while Duncan discloses monitoring the portion of the well test apparatus with a camera. Yusti nor Duncan disclose transmitting data via the router.  However, Baggs teaches transmitting data via the router (see Fig. 2, communications router 12; also see Column 3 Line 3-20, router handles data transfer between sensors and processors).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention wherein data is transmitted via a router as taught by Baggs in the system of Yusti. The motivation would have been to enable the connection of data sources such as sensors to various facilities (see Baggs, Column 1 Line 26 30).









Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusti in view of Duncan as applied to claim1 above, and further in view of Jordan (U.S. Patent Application Publication Number 2009/0165365). Jordan discloses that fuel additives are disclosed for high-asphaltene carbonaceous fuels such as residual fuel oil or coal. Such additives provide improved combustion characteristics. Such improved combustion characteristics include one or both of improved efficiency and decreased emissions of pollutants. In particular, the fuel additives include an extract from a plant such as fescue, alfeque, or alfalfa, and optionally, an organometallic compound. The use of a fuel additive including both a plant extract and an organometallic compound is particularly useful in improving the combustion characteristics of fuels with particularly high asphaltene content. 


(Please see the abstract). Jordan is in the field of furnaces, which use burners and may be a part of well production apparatus, thus in a similar field of endeavor.


















With respect to claim 6, Yusti discloses the system of claim 1, using the well testing apparatus (see Column 18 Line 35-39, servers perform well testing) and data acquisition devices (see Column 9 Line 17-38, data acquisition systems manage measurements from sensors and transducers). Yusti does not disclose a burner for burning oil or gas received in a device, and a camera positioned to collect image data about operation of the burner during burning of oil or gas. Jordan pertains to fuel additives for carbonaceous fuels having high asphaltene content such as residual fuel oil and coal. Benefits from the use of such fuel additives may include one or more of reduced particulate matter emissions, reduced nitrogen oxide emissions, and improved combustion efficiency (see paragraph [0002]) and teaches a burner for burning oil or gas received in a device (see paragraph [0101], oil is heated to lower its viscosity prior to atomization in the burner), and a camera positioned to collect image data about operation of the burner during burning of oil or gas (see paragraph [0096] – [0097],  Flame stability is assessed by observation of the flame via a quartz observation port located along the longitudinal axis of the furnace at the furnace end opposite the burner. Under normal operation a video camera was used to qualitatively assess the flame quality and to create a video record of the flame characteristics occurring during an experiment.). It would have been obvious to one of ordinary skill in the art at the time of the invention wherein a burner for burning oil or gas received in a device, and a camera positioned to collect image data about operation of the burner during burning of oil or gas as taught by Jordan in the system of Yusti. The motivation would have been to assess the flame quality (see Jordan, paragraph [0096]). 
With respect to claim 7, Yusti discloses the system of claim 6, wherein the mobile device is configured to display the data to the operator (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results), but not disclose the image data collected by the camera includes live video data. Jordan pertains to fuel additives for carbonaceous fuels having high asphaltene content such as residual fuel oil and coal. Benefits from the use of such fuel additives may include one or more of reduced particulate matter emissions, reduced nitrogen oxide emissions, and improved combustion efficiency (see paragraph [0002]) and teaches a burner for burning oil or gas received in a device (see paragraph [0101], oil is heated to lower its viscosity prior to atomization in the burner), and a camera positioned to collect image data about operation of the burner during burning of oil or gas (see paragraph [0096] – [0097],  Flame stability is assessed by observation of the flame via a quartz observation port located along the longitudinal axis of the furnace at the furnace end opposite the burner. Under normal operation a video camera was used to qualitatively assess the flame quality and to create a video record of the flame characteristics occurring during an experiment.). It would have been obvious to one of ordinary skill in the art at the time of the invention wherein a burner for burning oil or gas received in a device, and a camera positioned to collect image data about operation of the burner during burning of oil or gas as taught by Jordan in the system of Yusti. The motivation would have been to assess the flame quality (see Jordan, paragraph [0096]).
With respect to claim 8, Yusti discloses the system of claim 7, wherein the mobile device is configured to display the data in a window on a screen of the mobile device (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using a, visual signal) and to display additional data collected by another of the data acquisition devices on the screen (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly; also see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using visual signal), but doesn’t disclose video data collected by the camera. Jordan pertains to fuel additives for carbonaceous fuels having high asphaltene content such as residual fuel oil and coal. Benefits from the use of such fuel additives may include one or more of reduced particulate matter emissions, reduced nitrogen oxide emissions, and improved combustion efficiency (see paragraph [0002]) and teaches a burner for burning oil or gas received in a device (see paragraph [0101], oil is heated to lower its viscosity prior to atomization in the burner), and a camera positioned to collect image data about operation of the burner during burning of oil or gas (see paragraph [0096] – [0097],  Flame stability is assessed by observation of the flame via a quartz observation port located along the longitudinal axis of the furnace at the furnace end opposite the burner. Under normal operation a video camera was used to qualitatively assess the flame quality and to create a video record of the flame characteristics occurring during an experiment.). It would have been obvious to one of ordinary skill in the art at the time of the invention wherein a burner for burning oil or gas received in a device, and a camera positioned to collect image data about operation of the burner during burning of oil or gas as taught by Jordan in the system of Yusti. The motivation would have been to assess the flame quality (see Jordan, paragraph [0096]).


Claim 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusti in view of Duncan and further in view of Jordan as applied to claim 8 above, and further in view of Goldstein (U.S. Patent Number 5, 555, 364).  Goldstein discloses a method of displaying graphical data on a display device of a computer system and a computer system employing the method. The method comprises the steps of: (1) forming a first window on the display device, the first window capable of displaying data associated with a first task executing on the computer system, the first window occluding a first portion of a total area of the display device, the first window being a currently active window and (2) forming a second window on the display device, the second window capable of displaying data associated with a second task executing on the computer system, the second window occluding a second portion of the total area of the display device and superseding the first window as the currently active window, the first window occluding the second window to an extent that the first portion overlaps the second portion, the first window continuing to present functions associated with the first task to the user while the user interacts with the second task, the first task automatically redesignating the second window as the currently active window when the user is not interacting with the first task (Please see the abstract).












With respect to claim 9, Yusti in view of Duncan and Jordan discloses the system of claim 8, wherein the mobile device is configured to display the data in the window on the screen (see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using a visual signal) while simultaneously displaying the additional data collected by the other of the data acquisition devices on the screen (see Column 9 Line 17-38, data acquisition devices manage communication of data from sensors to servers and is transmitted wirelessly; also see Column 38 Line 30-61, user of mobile phone may be alerted from server of flow test results using visual signal), but does not disclose video data collected by the camera and displaying data on the screen outside the window. Jordan pertains to fuel additives for carbonaceous fuels having high asphaltene content such as residual fuel oil and coal. Benefits from the use of such fuel additives may include one or more of reduced particulate matter emissions, reduced nitrogen oxide emissions, and improved combustion efficiency (see paragraph [0002]) and teaches a burner for burning oil or gas received in a device (see paragraph [0101], oil is heated to lower its viscosity prior to atomization in the burner), and a camera positioned to collect image data about operation of the burner during burning of oil or gas (see paragraph [0096] – [0097],  Flame stability is assessed by observation of the flame via a quartz observation port located along the longitudinal axis of the furnace at the furnace end opposite the burner. Under normal operation a video camera was used to qualitatively assess the flame quality and to create a video record of the flame characteristics occurring during an experiment.) It would have been obvious to one of ordinary skill in the art at the time of the invention wherein displaying data on a screen inside a different window as taught by Goldstein in the system of Yusti. The motivation would have been to functions of an application can be accessed without inactivating the currently active window (Goldstein, see Column 2 Line 42-48).
Response to Arguments
Applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive. Applicant argues that “Yusti does not teach or suggest displaying information about operation of the well test apparatus along with live video of at least one portion of the well testing apparatus, as recited in claim 1. Contrary to the position taken by the Examiner, Yusti also does not teach or suggest enabling monitoring of the well testing apparatus, as recited in claim 1. Yusti also does not teach or suggest presenting a visual representation of a well test parameter on a display of a mobile device present at the wellsite based on the processed data along with the live video, as recited in claim 12.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner has admitted that Yusti does not disclose the use of video, thus why Duncan was combined with Yusti, thus the Applicant’s piecemeal analysis of the lack of teaching in a single reference is irrelevant as this is not the rejection given by the Examiner. The applicant further argues that “Duncan teaches use of a digital camera surveying system for downhole surveying (Abstract). The camera is used to capture “images,” which can be captured at predetermined intervals, “such as, but not limited to, every 15 seconds’ ({] 18). The images can be communicated to mobile devices (| 21). Duncan does not teach or suggest capturing or using video in any way, and the Office Action does not allege any prior art teaching or suggestion of video, or use thereof, in a well testing context (the Office Action states, “It would have been obvious to one of ordinary skill in the art at the time of the invention [sic] a portion of the testing system with a camera...,” p.7, lines 12-14). The Office apparently relies on Duncan for teaching of an unrecited element to conclude that a recited combination of elements is obvious.” The Examiner respectfully disagrees. First, Duncan teaches a downhole digital survey camera, thus a well testing is at least in context as wells are typically or at least well known to be downhole.  However, to the allegation in particular that Duncan does not “suggest video in any way”, the Examiner points to paragraph [0020] of Duncan which states: “For example, the image capturing mechanism may comprise at least a charge coupled device (CCD) or any other suitable imaging capturing components.”  According to https://www.getkisi.com/guides/ccd-camera: 
“A CCD camera is a video camera that contains a charged-coupled device (CCD), which is a transistorized light sensor on an integrated circuit. In plain English, CCD devices convert or manipulate an electrical signal into some kind of output, including digital values. In cameras, CCD enables them to take in visual information and convert it into an image or video. They are, in other words, digital cameras.” 
	Thus, it is not only reasonable that one of ordinary skill in the art could use the digital camera of Duncan to capture video, but by the camera having CCD image capturing components, then it is inherently capable of capturing video. Thus, Duncan does in fact suggest video can be taken. Thus, the arguments presented by the Applicant with respect to claim 1 and claims dependent thereon are not persuasive. 
	Further, with respect to claim 12, the Examiner submits that Duncan clearly discloses in paragraph [0021] that the digital images can be downloaded and viewed on a PDA, tablet, cell phone, computer, or a laptop, or any suitable data processing device.  Thus, video on the display of a mobile device, of the information captured and processed would be well within the preview of one of ordinary skill in the art, and thus the arguments presented by the Applicant with respect to claim 12 and claims dependent thereon are not persuasive. 
	The Applicant goes on to argue all other claims as not remedying the deficiencies of claim 1 and states for the same reasons that the rejections should b withdrawn.  However, as discussed with respect to claim 1 above, the Examiner believes the rejections should be sustained, and thus for the same reasons as given for claim 1, the other rejections should be sustained as well as the reasoning used to rebut the rejections are not persuasive.










 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



July 18, 2022
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861